Citation Nr: 1307878	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  05-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Propriety of the amount of VA pension benefits the Veteran received from January 1, 2003 until April 30, 2004.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision rendered by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA) which amended the Veteran's monthly disability pension payments for 2003 and part of 2004.  The Veteran's claims file is under the jurisdiction of the Cheyenne, Wyoming RO.  In May 2007 and August 2011, the Board remanded this matter for additional development.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Between January 1, 2003 and April 30, 2004, VA paid to the Veteran pension benefits that exceeded the amount to which he was entitled.   


CONCLUSION OF LAW

The Veteran is not entitled to additional VA pension benefits for the period between January 1, 2003 and April 30, 2004.  38 U.S.C.A. §§ 1502, 1503, 1521, 1522, 5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.272(g) (2012).   


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012),  are not applicable to the Veteran's claim of entitlement to increased non-service-connected disability pension benefits currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address the RO's efforts to comply with the VCAA with respect to the issue on appeal.  It is noted that the relevant facts in this case are not in dispute.  

The record shows that the Veteran has been receiving nonservice-connected pension benefits from VA since September 1989.  By letter dated in April 2004, the Veteran was notified of changes to the monthly pension benefits payable to him.  The letter indicated that, effective January 1, 2003, the Veteran's entitlement was $317.00 per month, effective February 1, 2003, his entitlement was $334.00 per month, effective December 1, 2003, his entitlement was $338.00 per month, and effective January 1, 2004, his entitlement was $318.00 per month.  In the April 2004 letter, the RO informed the Veteran that the noted changes were based upon the Veteran's countable annual income between January 1, 2003 and April 30, 2004.  The Veteran appealed the determinations noted in the April 2004 letter.  He contends that he should have been paid a higher amount of nonservice-connected pension benefits between January 1, 2003 and April 30, 2004.  

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); see also 38 U.S.C.A. § 1503(a)(8). 

For the period between January 1, 2003 and April 30, 2004, the maximum annual rate of pension for the Veteran, who was single with no dependents during that period, was the following - $9690 from January 1, 2003 to December 1, 2003, and $9894 from December 1, 2003 to April 30, 2004.  The increase from December 1, 2003 was due to a cost of living increase of 2.1% effective that date.    

According to the development conducted by the RO, which includes relevant Improved Pension Eligibility Verification Reports (EVRs) and Medical Expense Reports, the Veteran's annual countable income between January 1, 2003 and April 30, 2004 consisted of - $5875 from January 1, 2003 to February 1, 2003; $5671 from February 1, 2003 to December 1, 2003; $5836 from December 1, 2003 to January 1, 2004; and $6067 from January 1, 2004.  In the April 2004 letter to the Veteran, the RO stated that, in arriving at the Veteran's annual countable income, it accounted for unreimbursed medical expenses.   

The RO then subtracted the annual countable income during the applicable periods from the maximum annual rate of pension for the applicable periods, resulting in the following annual rates - from January 1, 2003 to February 1, 2003, $3815; from February 1, 2003 to December 1, 2003, $4019; from December 1, 2003 to January 1, 2004, $4058; and from January 1, 2004 to April 30, 2004, $3827.  

Finally, dividing the annual rates by 12 months during the applicable periods, the RO arrived at the following monthly pension rates due the Veteran between January 1, 2003 and April 30, 2004 - from January 1, 2003 to February 1, 2003, $317 per month; from February 1, 2003 to December 1, 2003, $334 per month; from December 1, 2003 to January 1, 2004, $338 per month; and from January 1, 2004 to April 30, 2004, $318 per month.  
 
In various statements of record, the Veteran contests these amounts.  But the Veteran has not provided clarity with regard to what it is he finds wrong with the RO's calculations, despite the Board's express request in the August 2011 remand that the Veteran clarify his contentions.  Nevertheless, the Board has reviewed the entire record in order to gauge the accuracy of the RO's calculations.  

At the outset of its analysis, the Board finds, first, that the RO used the correct dollar amount in calculating the maximum annual rates of pension between January 2003 and April 2004.  38 C.F.R. § 3.23(a).  Second, the RO correctly calculated the difference between the maximum annual rates and the countable annual income figures it used.  Third, the RO correctly calculated the quotients due the Veteran on a monthly basis based on the maximum annual rates minus the countable annual income figures it used.  

The question remaining before the Board is whether the RO correctly calculated the Veteran's countable annual income.  During the applicable period, the RO counted as annual income the Veteran's social security income, certain interest income, and "other income" minus medical expenses incurred by the Veteran.  Specifically, the RO indicated in the April 2004 letter that it considered $2431 of medical expenses from February 1, 2003 to January 1, 2003, and $2200 from January 1, 2004.  

The Board finds that the medical expenses were not properly calculated in the April 2004 letter, and were not properly deducted from the Veteran's reported annual income.  38 C.F.R. § 3.272(g)(1)(iii).  Under this regulation, the entire amount of medical expenses, divided by 12, should have been subtracted from the annual income on a monthly basis.  This is because, for each year, the medical expenses exceeded 5 percent of the maximum annual rate of pension applicable here - i.e., the medical expenses exceeded $485 in 2003 and $495 in 2004.  The April 2004 letter indicates that the RO subtracted a reduced amount of the reported medical expenses, rather than the total amount.    

The Board finds that the following calculations appropriate for the period between January 1, 2003 and April 30, 2004.  

From January 1, 2003 to December 1, 2003, the Veteran's monthly pension payment should have been $315.  The maximum annual rate of pension per month for the 11-month period here was $808.  The Veteran's countable income per month for the 11-month period was $493 (i.e., monthly social security income of $635 minus monthly medical expenses of $142).  The difference between the maximum annual rate of pension per month and the countable income per month is $315.  

The figures used for calculating the appropriate monthly pension payment from December 1, 2003 to January 1, 2004 are different because of the cost of living increases effective December 1, 2003 for both SSA income and VA pension.  The increase resulted in a maximum annual rate of pension of $9864, with the 1-month amount equaling $822.  The increase resulted in a higher annual SSA payment to the Veteran of $7771, with the 1-month amount equaling $648.  This amount, minus the $142 in deducted medical expenses for calendar year 2003, equals $506 in countable income from December 1, 2003 to January 1, 2004.  This results in the $316 that was due the Veteran for a pension payment that month.  

During calendar year 2004, the unreimbursed medical expenses recognized by the RO increased.  As such, the monthly pension payment due to him between January 1, 2004 and April 30, 2004 was different from those warranted in calendar year 2003.  In short, the Board finds that during this 4-month period, the Veteran was entitled to a monthly pension payment of $368.  The maximum annual rate of pension per month between January 1, 2004 and April 30, 2004 was $822.  The Veteran's countable income per month for this period was $454 (i.e., monthly social security income of $648 minus monthly medical expenses of $194).  The difference between the maximum annual rate of pension per month and the countable income per month is $368.  

In making these calculations, the Board again notes that it disagrees with the way in which the RO, in calculating the Veteran's annual countable income, did not account for the total amount of the Veteran's unreimbursed medical expenses.  See 38 C.F.R. § 3.272(g)(1)(iii) (total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid.")  

But the Board also notes that, as it found in the August 2011 Board decision denying the Veteran's claim for additional pension during the calendar year 2007, transportation expenses cannot be included in this analysis as medical expenses.  The Veteran's claimed transportation expenses in 2003 and 2004 (i.e., $728 of the $2431 in unreimbursed medical expenses claimed for 2003, and $812 of the $3135 in unreimbursed medical expenses eventually claimed for 2004) are not "medical" expenses but instead are incidental expenses incurred during the course of obtaining medical treatment.  

The Board acknowledges that the regulation 38 C.F.R. § 3.272(g) does not define the term "unreimbursed medical expenses."  In the absence of any regulatory interpretation, the Board must determine the meaning of the statutory provision by reviewing the language of the statute and, if necessary, the context within which it was enacted.  See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984) (holding that in interpreting a statute, a Court must first analyze the language of the statute and determine "whether Congress has directly spoken to the precise question at issue"); see also Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 409, 113 S.Ct. 2151, 124 L.Ed.2d 368 (1993); Gardner v. Derwinski, 1 Vet. App. 584, 587-88 (1991) ("Principles of statutory construction require that, where a statute has a plain meaning a Court shall give effect to that meaning.... [E]ach part or section [of a statute] should be construed in connection with every other part or section so as to produce a harmonious whole.").

Here, the Board finds that the language of the statute and the implementing regulation are silent as to meaning of the term "unreimbursed medical expenses."  However, that term is unambiguous and has a plain meaning.  The word "medical" means "relating to or concerned with physicians or the practice of medicine."  Merriam-Webster's Collegiate Dictionary, Eleventh Edition, at 771 (2003).  Here, the transportation-related expenses submitted by the Veteran in the hopes of reducing his countable income for pension purposes are all incidental to medical care.  While they may be necessary expenses in order for the Veteran to obtain care, they are not related to the provision of care.  Thus, they do not constitute an unreimbursed medical expense that may be deducted from income for purposes of calculating VA pension benefits.  Therefore, in the calculations of countable income noted above, the Board deducted the transportation expenses indicated on the Veteran's EVRs.  

Hence, the record indicates that the Veteran was overpaid pension benefits during the January 1, 2003 to April 30, 2004 time period.  From January 1, 2003 to February 1, 2003 he was overpaid $2 (i.e., $317 paid minus the $315 he was entitled to).  From February 1, 2003 to December 1, 2003, he was overpaid $190 (i.e., $334 paid minus the $315 owed multiplied by ten months).  From December 1, 2003 to January 1, 2004, he was overpaid $22 (i.e., $338 paid minus the $316 owed).  This amounts to $214 overpayment during 2003, which offsets the $200 underpayment to the Veteran from January 1, 2004 to April 30 2004 (i.e., $318 paid minus $368 owed multiplied by four months). 

As such, and despite the methodology used by the RO, the pension payments noted in the April 2004 decision on appeal exceeded the amount that was due the Veteran from January 1, 2003 to April 30, 2004.  Further, the record indicates that additional pension payments pertaining to this period were subsequently made to the Veteran.  The March 2005 Statement of the Case indicates that the Veteran was issued a check of $468 for additional pension payments for the period between January 1, 2003 and April 30, 2004.  Moreover, a June 27, 2005 letter of record indicates that the Veteran was paid $931 in a "retro check" for additional pension payments for the period between January 1, 2003 and April 30, 2004.  Hence, rather than indicating an underpayment in this matter, the record indicates that the Veteran received an overpayment of non-service-connected disability pension benefits for the period between January 1, 2003 and April 30, 2004.   

Therefore, the Veteran's claim must be denied for lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994)(where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).  


ORDER

Entitlement to an increase in non-service-connected disability pension benefits for the period between January 1, 2003 and April 30, 2004 is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


